DeNNY, J.
We do not think the evidence on this record, when considered in the light most favorable to plaintiff, establishes actionable negligence on the part of defendant. The accident occurred at night, after the lights on defendant’s automobile blew out and before the car was stopped, which according to the evidence was immediately thereafter. The automobile was stopped within about the car’s length of where the accident occurred. The defendant was confronted with an emergency, and the evidence does not disclose a failure on his part to exercise ordinary care in the operation of his automobile under the circumstances. Mills v. Moore, 219 N. C., 25, 12 S. E. (2d), 661; Grimes v. Coach Co., 203 N. C., 605, 166 S. E., 599.
The judgment of the court below is
Affirmed.